Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/24/2022. Claims 1, 9, 27, and 28 are amended. Claims 10, and 18 are canceled. Claims 1-9, 11-17, and 19-28 are pending examination.
	

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-28 provisionally rejected on the ground of nonstatutory double patenting over claim 1-20 of copending Application No. 17/132336. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Regarding Claim 1, Hong teaches An information processing method to be carried out by a terminal that is configured to communicate with an electronic device, the electronic device being configured to manage information related to a vehicle, the information processing method comprising:
receiving vehicle usage fee information related to a vehicle usage fee for the vehicle from the electronic device, through a communication interface of the terminal, the vehicle usage fee being based on an advertisement that is displayed on a display device of the vehicle; and
displaying a first display that is based on the vehicle usage fee information, in a display area of the terminal.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-17, and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 28 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 27 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 27, and 28 is/are drawn to one of the statutory categories of invention.
Claims 1-9, 11-17, and 19-28 are directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service. Specifically, the claims recite receiving vehicle usage fee information related to a vehicle usage fee, the vehicle usage fee for the vehicle being based on a destination; displaying a first display that is based on the vehicle usage fee information, in a display area; and displaying a second display that includes at least a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to the destination, a first route selection image corresponding to the first route and a second route selection image corresponding to a second route of the vehicle to the destination that is different from the first route, in the display area; displaying, based on selection of the second route selection image, a third display that includes at least a second vehicle usage fee corresponding to second route information related to the second route, the first route selection image and the second route selection image, in the display area, wherein the first vehicle usage fee is based on the destination and first content information related to a first content displayed on the display of the vehicle and first situation information related to a first content display situation where the first content is displayed on the display, and(commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, and a terminal merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, and a terminal perform(s) the steps or functions of receiving vehicle usage fee information related to a vehicle usage fee, the vehicle usage fee for the vehicle being based on a destination; displaying a first display that is based on the vehicle usage fee information, in a display area; and displaying a second display that includes at least a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to the destination, a first route selection image corresponding to the first route and a second route selection image corresponding to a second route of the vehicle to the destination that is different from the first route, in the display area; displaying, based on selection of the second route selection image, a third display that includes at least a second vehicle usage fee corresponding to second route information related to the second route, the first route selection image and the second route selection image, in the display area, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, and a terminal to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. As 
As for dependent claims 2-9, 11-17, and 19-26 further describe the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service. The 
	

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-17, and 19-28.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “24 Things Taxi Drivers Do To Take Advantage Of Their Passengers” describes “Taxi drivers provide an invaluable service to cities and towns by driving passengers to their destinations. Taxi drivers work night and day, with shifts exceeding 8 hours, on a regular basis. To their credit, taxi drivers are usually more experienced and reliable than Uber drivers. However, regardless of the circumstances, it should never be okay to take advantage of a passenger. Cab drivers can take advantage of exchange rates to trick tourists. Tourists could be misled if they can't read the primary language of the country they are visiting. The 1834 invention known as "Hansom cabs" propelled passengers by a horse. Now, cab fares are slightly more complex. Those who pay in foreign currency or underestimate the accumulation of the taxi-meter might find themselves with a sizeable bill. There are more ways to take advantage of cab users than you probably believe. There are a plethora of circumstances in which cab drivers have taken advantage of passengers who were merely trying to reach their destination. Some are subtle and often happen to people, and others are less apparent making it exceedingly difficult to catch drivers in the act. We compiled a list containing 25 things taxi drivers do to take advantage of their passengers.”.
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20180374014A1 teaches similar invention which describes An information processing method enhancing running efficiency of a passenger transportation vehicle is provided. The information processing method includes acquiring first stop position information indicating a first desired stop position of a first user riding a vehicle and tolerable range information indicating a gap range from the first desired stop position, which the first user tolerates, acquiring second stop position information indicating a second desired stop position of a second user riding the vehicle, deciding the second route based on the first stop position information, tolerable range information, and second stop position information, transmitting an inquiry of whether the second route is approved to an apparatus controlled by the first user, or assigning a benefit or the cost to the first user in a case of receiving a response indicating that the second route is approved or not approved from the apparatus. Next, as illustrated in FIG. 11(b), the information processing apparatus 10 causes the first apparatus 100 to display, as the contents of the inquiry, the decided second route (here, two second routes) and the benefit that may be obtained by the first user in a case where the first route is changed to the second route. Here, as the benefit that may be obtained for each of the second routes, for example, points that may be used in a case of riding the passenger transportation vehicle or that may be used in a case of purchasing merchandise. However, the benefit is not limited as long as the benefit serves as a certain incentive for the user such as cash that is transferred to a bank account or the like or a discount amount of a fare. Further, the assignment of the benefit may be reduction in a previously assigned cost or a usual cost. For example, the assignment of the benefit may be reduction in an extra fare, reduction in a commission, or the like. Further, the deadline for acceptance of permission for a route change is indicated in FIG. 11(b).
	

Response to Arguments
7.	Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the features submitted provides an improved user interface which allow for navigation of different route options on a terminal thereby providing a technically improved terminal and it and is patent eligible under Prong Two of the revised Step 2A of the Alice test.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of provide a reduced transportation fee based on users viewing advertisements in a transportation service which is grouped within Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add technical improvement to the abstract idea. The recitations to “non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, and a terminal” perform(s) the steps or functions of receiving vehicle usage fee information related to a vehicle usage fee, the vehicle usage fee for the vehicle being based on a destination; displaying a first display that is based on the vehicle usage fee information, in a display area; and displaying a second display that includes at least a first vehicle usage fee corresponding to first route information related to a first route of the vehicle to the destination, a first route selection image corresponding to the first route and a second route selection image corresponding to a second route of the vehicle to the destination that is different from the first route, in the display area; displaying, based on selection of the second route selection image, a third display that includes at least a second vehicle usage fee corresponding to second route information related to the second route, the first route selection image and the second route selection image, in the display area, wherein the first vehicle usage fee is based on the destination and first content information related to a first content displayed on the display of the vehicle and first situation information related to a first content display situation where the first content is displayed on the display, andthe second vehicle usage fee is based on the destination and second content information related to a second content displayed on the display of the vehicle and second situation information related to a second content display situation where the second content is displayed on the display. The use of a 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to provide a reduced transportation fee based on users viewing advertisements in a transportation service does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “non-transitory computer readable storage medium, processor electronic device, vehicle, display device, communication interface, and a terminal” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of provide a reduced transportation fee based on users viewing advertisements in a transportation service. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate 

B.	112 rejection has been withdrawn based on the amendments submitted on 02/24/2022.

C.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-9, 11-17, and 19-28.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TAREK ELCHANTI/Primary Examiner, Art Unit 3621